

116 HR 8197 IH: Transparency in Chinese Government Investment Act of 2020
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8197IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Barr introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to assess whether certain information related to support from the Government of China is necessary or appropriate for the purposes of certain reports under the securities laws, and for other purposes.1.Short titleThis Act may be cited as the Transparency in Chinese Government Investment Act of 2020.2.Assessment of information with respect to support from the Government of ChinaNot later than 360 days following the date of the enactment of this Act, the Securities and Exchange Commission, in consultation with the Secretary of the Treasury, shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report assessing whether disclosure of any of the following by an issuer organized under the laws of the People’s Republic of China qualifies as necessary or appropriate for the purposes of section 13(a) of the Securities Exchange Act of 1934:(1)Material financial support by an issuer for the following industrial policies or development plans of the Government of China:(A)Made in China 2025.(B)Military-Civil Fusion.(C)Internet Plus.(D)Guidelines to Promote the National Integrated Circuit Foundry Development Plan.(E)The China Integrated Circuit Investment Industry Fund (or any similar fund at the provincial or local level).(F)Strategic Emerging Industries Initiative.(G)New Generation Artificial Intelligence Development plan.(2)Material financial support an issuer receives from the Government of China in connection with the support described in paragraph (1), including—(A)direct subsidies, grants, loans, or loan guarantees;(B)reduction of taxes or tax exemptions; (C)preferential treatment under the Government of China procurement policies;(D)access to research and development; and(E)reduced prices for key inputs, including land, power, and water.(3)Positions held by any individual as an officer or director of an issuer, if the individual occupies a position with—(A)the Chinese Communist Party;(B)the Government of China;(C)the Central Committee of the Communist Party of China;(D)the Central Military Commission of China;(E)the Chinese People’s Political Consultative Conference;(F)the National People’s Congress of China; or(G)a State Council in China.3.Disclosure requirementNot later than 180 days following submission of the report required under section 2, the Securities and Exchange Commission shall prescribe regulations requiring an issuer to disclose in any annual report required under section 13 of the Securities Exchange Act of 1934, and in any prospectus in connection with an initial public offering, the information assessed by the Commission in such report to be necessary or appropriate for the purposes of subsection (a) of such section 13. 